IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 STATE OF WASHINGTON,                                    No. 82303-5-I

                           Respondent,                   DIVISION ONE

                           vs.                           UNPUBLISHED OPINION

 PHILLIP DANIEL MARSHALL,

                            Appellant.


      MANN, C.J. — Phillip Marshall appeals his convictions for felony harassment and

third degree malicious mischief. He contends that the evidence was insufficient to

support his harassment conviction and that the trial court erred in admitting ER 404(b)

and hearsay evidence. We disagree and affirm.

                                               FACTS

      Marshall and E.L. were in an “up and down” intimate relationship for nearly two

years. E.L. ended the relationship in September 2019 following a fight in which

Marshall blackened her eye and choked her to the point where she could not breathe.

      In the middle of the night on September 19, about a week after the assault,

Marshall persuaded E.L. to return to the tent where he lived in some woods near

Bellingham. He did so by telling E.L. that he wanted to make amends and “prove his




         Citations and pin cites are based on the Westlaw online version of the cited material.
No. 82303-5-I/2


love” to her. But as soon as they entered the tent, Marshall’s demeanor changed. He

went from being apologetic to accusatory and demeaning.

       After arguing with Marshall for several hours, E.L. insisted on leaving the tent

because she “was afraid that [she] would end up getting injured if [she] stayed.”

Marshall stood in her way and blocked the exit. When she tried to walk by Marshall, he

yanked the bag E.L. was carrying off of her arm, dumped its contents, stomped on

them, and cracked the screen of her cell phone. E.L. tried to gather her things and

collect the bag because that was her “last chance to get help if [she] needed it,” but as

she did so, Marshall pressed his forehead against hers and angrily said: “You know I

could kill you right now? You know that, don’t you?” or “I could just kill you right fucking

here, and nobody would even care.”

       At that moment, E.L. believed that Marshall “was very capable of” killing her and

did not “know what he might do.” Also, “[b]ecause of the week before, [E.L.] was

scared,” “afraid that he was going to hit [her] again if [she] didn’t get out of there before

it got worse,” and “afraid he would hurt [her]” again. So she ran “as quickly as” she

could out of the tent.

       Marshall tried to coax E.L. back by offering to return her phone but she refused.

He then threw the phone at her and went back inside the tent. E.L. retrieved the phone

and, “[b]efore it was a minute in [her] hands,” she called 911 while walking to a nearby

Olive Garden restaurant to wait for a police officer.

       Whatcom County 911 operator Midnightblue Danskine received E.L.’s “domestic

violence call” around 10:00 a.m. on September 19. According to Danskine, E.L. “was

crying and speaking very quickly and having a hard time fully getting her words out.




                                             -2-
No. 82303-5-I/3


She sounded as if she was hyperventilating or having difficulty getting air.” E.L.

reported being in a fight with her boyfriend, whom she identified as Phillip Marshall.

She also reported being scared of Marshall, how “he might have a knife and an air soft

gun,” and that “she was leaving the woods to get away from him.”

       Bellingham Police Officer Tyler Reed responded to the 911 call and interviewed

E.L. He described E.L. as being “visibly upset,” “crying,” “distraught,” and “emotional.”

This conversation was recorded on Officer Reed’s body-worn camera.

       The State charged Marshall with one count of felony harassment and one count

of third degree malicious mischief, both with domestic violence aggravators.

       At the bench trial, the State introduced evidence of Marshall’s prior incident of

domestic abuse. E.L. testified about Marshall’s threat on September 19 and a prior time

when he strangled and blackened her eye. The earlier altercation involved “15 minutes

of wrestling around” until she could not “fight back anymore.” The State called

Danskine to testify about the 911 call and Officer Reed to discuss his encounter with

E.L. Officer Reed described the location of Marshall’s tent as not an “easily publicly

accessible space,” and “pretty well hidden up in the woods.” The State also presented

the officer’s body-worn camera recording, which the trial court admitted.

       Marshall did not testify and rested without calling any witnesses. The trial court

found him guilty as charged. Marshall appeals.

                                          ANALYSIS

   A. Sufficiency of Evidence

       Marshall argues that the State failed to provide sufficient evidence that he made

a true threat to kill E.L. We disagree.




                                            -3-
No. 82303-5-I/4


       In reviewing a challenge to the sufficiency of the evidence, we must determine

“whether, after viewing the evidence in the light most favorable to the prosecution, any

rational trier of fact could have found the essential elements of the crime beyond a

reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319, 99 S. Ct. 2781, 61 L. Ed. 2d

560 (1979). “A claim of insufficiency admits the truth of the State’s evidence and all

inferences that reasonably can be drawn therefrom.” State v. Salinas, 119 Wn.2d 192,

201, 829 P.2d 1068 (1992). We review circumstantial evidence and direct evidence

with equal weight. State v. Goodman, 150 Wn.2d 774, 781, 83 P.3d 410 (2004). And

we defer to the trier of fact on issues of conflicting testimony, witness credibility, and

persuasiveness of the evidence. State v. Camarillo, 115 Wn.2d 60, 71, 794 P.2d 850

(1990).

       In harassment cases, we apply “the rule of independent review” to determine

what constitutes a true threat. State v. Kilburn, 151 Wn.2d 36, 52, 84 P.3d 1215 (2004).

The purpose on independent review is to ensure that “the judgment does not constitute

a forbidden intrusion on the field of free expression.” Kilburn, 151 Wn.2d at 50. Thus,

independent review is “limited to review of those ‘crucial facts’ that necessarily involve

the legal determination” of whether there was a true threat and “does not extend to

factual determinations such as witness credibility.” Kilburn, 151 Wn.2d at 52; State v.

Johnston, 156 Wn.2d 355, 365-66, 127 P.3d 707 (2006).

       To convict Marshall of felony harassment, the State had the burden of

establishing that he knowingly threatened to kill and, by words or conduct, placed E.L. in

reasonable fear that the threat would be carried out. RCW 9A.46.020(1), (2)(b)(ii).

Because RCW 9A.46.020 criminalizes pure speech, the State must also prove that the




                                             -4-
No. 82303-5-I/5


alleged threat was a “true threat.” State v. Kohonen, 192 Wn. App. 567, 575, 370 P.3d

16 (2016). Whether a statement is a “true threat” is determined through an objective

standard that focuses on the speaker. Kilburn, 151 Wn.2d at 44. “The question is

whether a reasonable person in the speaker’s position would foresee that the threat

would be interpreted as a serious expression of intention to inflict the harm threatened.”

Kohonen, 192 Wn. App. at 575-76 (citing State v. Allen, 176 Wn.2d 611, 626, 294 P.3d

679 (2013)).

       A true threat is a serious threat, not one said in jest, idle talk, or political
       argument. Kilburn, 151 Wn.2d at 43 (citing United States v. Howell, 719
       F.2d 1258, 1260 (5th Cir. 1983)). Stated another way, communications
       that “bear the wording of threats but which are in fact merely jokes, idle
       talk, or hyperbole” are not true threats. State v. Schaler, 169 Wn.2d 274,
       283, 236 P.3d 858 (2010). The nature of a threat “depends on all the facts
       and circumstances, and it is not proper to limit the inquiry to a literal
       translation of the words spoken.” State v. C.G., 150 Wn.2d 604, 611, 80
       P.3d 594 (2003) . . . Consistently with this recognition, our court has held
       that “[w]hether a statement is a true threat or a joke is determined in light
       of the entire context” and that a person can indirectly threaten to harm or
       kill another. Kilburn, 151 Wn.2d at 46, 48. Further, “[t]he speaker of a
       ‘true threat’ need not actually intend to carry it out. It is enough that a
       reasonable speaker would foresee that the threat would be considered
       serious.” Schaler, 169 Wn.2d at 283 (citation omitted).

Kohonen, 192 Wn. App. at 576-77 (alterations in original) (quoting State v. Locke, 175

Wn. App. 779, 790, 307 P.3d 771 (2013)).

       Thus, the dispositive question is not whether the evidence establishes that

Marshall intended to kill E.L., but whether sufficient evidence establishes that a

reasonable person in Marshall’s position would have foreseen that his statements would

be interpreted as a serious expression of an intent to inflict the harm threatened. Given

the facts here, we conclude that such evidence was adduced.




                                            -5-
No. 82303-5-I/6


       A week before September 19, 2019, Marshall blackened E.L.’s eye and strangled

her to the point that she could no longer breathe. E.L. terminated the relationship and

Marshall later lured her to his tent that was “pretty well hidden up in the woods” under

the guise of reconciliation. Once inside the tent, Marshall immediately became

combative and engaged in a lengthy argument. A frightened E.L. tried to leave the tent

but Marshall blocked her and tried to destroy her only means of calling for help. When

she tried to gather her things, Marshall put his forehead to E.L.’s and angrily said he

“could kill her” right there. He made these statements in the midst of a heated

argument, and after preventing E.L. from leaving and physically assaulting her a week

before. He did not make these statements in jest or idle chat. E.L. believed he was

capable of killing her and was afraid that he would hurt her again.

       Viewing these facts in a light most favorable to the State, sufficient evidence

supported the trial court’s determination that Marshall made a true threat to kill.

   B. Prior Domestic Violence

       Marshall next contends that the trial court erred by admitting ER 404(b) evidence

of his prior physical altercation with E.L. to show her state of mind during the September

19 incident. We disagree.

       Before trial, the State gave notice and moved to introduce evidence of Marshall’s

“previous violent altercations” with E.L., specifically the one involving “strangulation and

punching [E.L.] in the eye, a week prior to this incident.” It argued that the prior act of

violence against E.L. was relevant to prove her state of mind for the purposes of

determining “whether her apprehension and fear that the threat would be carried out

was objectively reasonable.” Marshall opposed the motion. The trial court considered




                                            -6-
No. 82303-5-I/7


the parties’ arguments but determined that it needed to hear E.L.’s testimony before it

could rule on whether the prior bad act evidence was admissible. After E.L. testified,

the trial court found that the prior incident was admissible for the limited purpose of

showing E.L.’s state of mind and determining whether her fear was reasonable. We

review a trial court’s decision to admit or exclude evidence under ER 404(b) for abuse

of discretion. State v. Powell, 126 Wn.2d 244, 258, 893 P.2d 615 (1995). A court

abuses its discretion when its decision is manifestly unreasonable or based on

untenable grounds or reasons. Powell, 126 Wn.2d at 258.

       Under ER 404(a), evidence of a person’s character is not admissible when it is

offered “for the purpose of proving action in conformity therewith on a particular

occasion.” The same evidence, however, may be admitted for proper purposes that

include “motive, opportunity, intent, preparation, plan, knowledge, identity, or absence of

mistake or accident.” ER 404(b); State v. Gresham, 173 Wn.2d 405, 420, 269 P.3d 207

(2012). Prior acts of violence are admissible under ER 404(b) when they are relevant to

prove an element of the crime. State v. Ashley, 186 Wn.2d 32, 41, 375 P.3d 673

(2016).

       Here, to prove felony harassment, the State had to establish that Marshall’s

threat placed E.L. “in reasonable fear that the threat will be carried out.” RCW

9A.46.020(1)(b). The State introduced ER 404(b) evidence of a prior act of domestic

abuse between Marshall and E.L. to establish that her fear of his threat was reasonable.

The trial court ruled that this evidence was admissible for this purpose. The trial court

did not abuse its discretion in doing so because state of mind evidence in domestic

violence harassment cases is relevant and admissible. State v. Fisher, 165 Wn.2d 727,




                                            -7-
No. 82303-5-I/8


744, 202 P.3d 397 (2009) (“Washington courts have recognized that evidence of

misconduct is admissible to prove the alleged victim’s state of mind.”).

       Marshall also mistakenly relies on State v. Gunderson, 181 Wn.2d 916, 337 P.3d

1090 (2014). There, the trial court admitted evidence of the defendant’s prior acts of

domestic violence against the alleged victim to impeach the credibility of the alleged

victim’s testimony that he did not assault her. Gunderson, 181 Wn.2d at 920-21. On

review, the Gunderson court held that the trial court erred in admitting the evidence.

181 Wn.2d at 919-20. Here, the ER 404(b) evidence was relevant to proving an

element of felony harassment. And, unlike Gunderson, the evidence was not admitted

to bolster E.L.’s credibility.

   C. The 911 Call

       Marshall claims that the trial court erred when it admitted statements E.L. made

to the 911 operator because they did not qualify under the excited utterance exception

to the hearsay rule. We review a trial court’s decision to admit a hearsay statement

under the excited utterance exception for an abuse of discretion. State v. Young, 160

Wn.2d 799, 806, 161 P.3d 967 (2007).

       “‘Hearsay’ is a statement, other than one made by the declarant while testifying

at the trial or hearing, offered in evidence to prove the truth of the matter asserted.” ER

801(c). Generally, hearsay is inadmissible. ER 802. Under ER 803(a)(2), however, a

hearsay statement is admissible as an excited utterance if it is a statement “relating to a

startling event or condition made while the declarant was under the stress of excitement

caused by the event or condition.” “A statement qualifies as an excited utterance if (1) a

startling event occurred, (2) the declarant made the statement while under the stress or




                                           -8-
No. 82303-5-I/9


excitement of the event, and (3) the statement relates to the event.” State v. Magers,

164 Wn.2d 174, 187-88, 189 P.3d 126 (2008).

        Marshall challenges only the second factor, arguing that the State failed to

establish that E.L. “was still under the influence of the event or that so little time had

passed that [E.L.] did not have time to reflect on what she would say to the 911

operator.” Although the record does not reveal the exact time E.L. exited the tent, it

does establish that E.L. called 911 within a minute of retrieving her phone and while still

in the process of escaping from Marshall. In view of these circumstances, it is apparent

that the passage of time between Marshall’s threat and E.L.’s 911 call was brief and

E.L. was still under the stress of the incident.

        We thus conclude that the trial court acted within its discretion in admitting E.L.’s

statements as excited utterances. Marshall’s claim of error fails.

    D. Body-Worn Camera

        Finally, Marshall contends that the trial court erred when it admitted the body-

worn camera recording. After reviewing the recording in chambers, the trial court

determined that E.L.’s statements to Officer Reed were excited utterances. 1 But

Marshall has not designated this recording as part of the appellate record and we have

no means of reviewing the evidence the trial court considered in making its ruling. As

the party seeking review, Marshall bears the burden of perfecting the record to provide

us with all the relevant evidence. RAP 9.1(a), 9.6(a), (b)(3); State v. Vazquez, 66 Wn.

App. 573, 583, 832 P.2d 883 (1992). His failure to do so precludes review of this issue.



        1 The record shows that audio difficulties hindered playing the recording in the courtroom.
Because the parties had viewed the recording, they did not object to the trial court viewing it in chambers
and later discussing its admissibility with them on the record.


                                                   -9-
No. 82303-5-I/10


        We affirm. 2




WE CONCUR:




        2 Although Marshall assigns error to several findings of fact by the trial court in his briefing, he

provides no argument or authority on why such findings were improper. Thus, these assignments of error
are waived and we will not consider them. RAP 10.3(6); State v. Thomas, 150 Wn.2d 821, 868-69, 83
P.3d 970 (2004).


                                                  - 10 -